Case 1:19-cv-06733-DLI-RER Document 9 Filed 02/11/20 Page 1 of 2 PageID #: 33

                                                           Sheehan & Associates, P.C.
                               505 Northern Blvd Ste 311    tel. 516.303.0552   fax 516.234.7800
                                Great Neck NY 11021-5101            spencer@spencersheehan.com

                                                             February 11, 2020
Magistrate Judge Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                  Re: 1:19-cv-06733-DLI-RER
                                                                      Kim et al v. Trulia, LLC
Dear Magistrate Judge Reyes:

        This office represents the plaintiff. In accordance with your Honor's Motion and Individual
Practice Rules, plaintiff, jointly and with consent of defendant, requests an adjournment of the
conference scheduled for Wednesday, February 19, 2020 and the submission of the Case
Management Statement. There have been no previous requests for adjournment or extension of the
conference date. No prior request was granted or denied. Defendant consents to and joins plaintiff
in the present request.

       The reason for this request is because service of process was not completed until Monday,
February 10, 2020. The parties will discuss how to proceed, such as a motion to dismiss by
defendant and/or an amended complaint by plaintiff, in advance of the date by which defendant's
answer or response to the complaint is due, Friday, April 10, 2020.

        The parties suggest an adjournment date of Monday, April 13, 2020 with the Case
Management Statement submitted prior to this date as required by the Court. The requested
adjournment does not affect any other scheduled dates. The request is submitted at least 48 hours
prior to the conference date. Thank you.
                                                          Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
Case 1:19-cv-06733-DLI-RER Document 9 Filed 02/11/20 Page 2 of 2 PageID #: 34



                                       Certificate of Service

I certify that on February 11, 2020, I served or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                                  CM/ECF        First-Class Mail        Email
 Defendant’s Counsel                                 ☒                ☐                   ☐
 Plaintiff’s Counsel                                 ☐                ☐                   ☐

                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
